                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SOPHANA SOVANN,                                             CIVIL ACTION
               Petitioner,

                v.

 KEVIN KAUFFMAN,                                             NO. 16-4800
 THE DISTRICT ATTORNEY OF THE
 COUNTY OF PHILADELPHIA, and
 THE ATTORNEY GENERAL OF THE
 STATE OF PENNSYLVANIA,
                Respondents.

                                             ORDER

       AND NOW, this 10th day of March, 2020, upon consideration of Petition Under 28

U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody filed by pro se petitioner,

Sophana Sovann (Document No. 1, filed September 6, 2016), the record in this case, the Report

and Recommendation of United States Magistrate Judge Henry S. Perkin dated November 7,

2018 (Document No. 27), pro se petitioner’s Objections to [the] Report and Recommendation

(Document No. 37, filed May 9, 2019), IT IS ORDERED as follows:

       1.      The Report and Recommendation of United States Magistrate Judge Henry S.

Perkin dated November 7, 2018, is APPROVED and ADOPTED;

       2.      Pro se petitioner’s Objections to [the] Report and Recommendation are

OVERRULED;

       3.      The Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in

State Custody filed by pro se petitioner, Sophana Sovann, is DENIED and DISMISSED;

       4.      To the extent that pro se petitioner requested an evidentiary hearing in his

Objections to [the] Report and Recommendation, pro se petitioner’s request is DENIED on the

ground that all relevant facts are matters of record.
       IT IS FURTHER ORDERED that certificate of appealability will not issue because

reasonable jurists would not debate (a) this Court’s decision that the petition does not state a

valid claim of the denial of a constitutional right, or (b) the propriety of this Court’s procedural

ruling with respect to petitioner’s claims. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529

U.S. 473, 484 (2000).

                                                       BY THE COURT:

                                                       /s/ Hon. Jan E. DuBois

                                                          DuBOIS, JAN E., J.




                                                  2
